
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


February 14, 2005

Christopher J. Coughlin

Dear Chris:

        I am pleased to offer you the position of Executive Vice President and
Chief Financial Officer, Tyco International Ltd., with all the duties,
authorities and responsibilities commensurate with such role. You will report to
me and will be based in Princeton, New Jersey. Your employment will begin on a
mutually agreeable start date, which we anticipate to be on or about March 7,
2005. Your compensation and benefits are described below:

Compensation

        You will receive a monthly salary of $62,500 ($750,000 annualized). Your
salary will be paid monthly, in the month that it is earned. In addition to your
base salary, you will be eligible to participate in the Company's annual
incentive plan and long-term incentive program. Additionally, you will receive a
sign-on bonus of $100,000 to be paid as soon as administratively possible after
your employment start date.

        Under the annual incentive plan you will have the opportunity to earn a
target award of 100% of your salary and a maximum award of 200% of your salary,
prorated for fiscal year 2005. Determination of award levels will be based on
the Company's financial performance and your individual contribution.

        As stated above, you will also be eligible for the Company's long-term
incentive program. You will be nominated for a FY2005 option grant to purchase
of 250,000 shares of the Company's common stock and a FY2005 restricted stock
grant of 60,000 shares, on the later of your start date or the time the Company
makes its annual grant (expected to occur on or about March 10, 2005), subject
to approval by the Board of Directors. The exercise price of option grants is
based on the average of the high and low price of the stock on the date of
grant. The options will vest equally (1/3 on each anniversary of the grant date)
over the three (3) year period commencing immediately following the grant date
and the restricted shares cliff-vest on the third anniversary of the grant date.
You will receive more information about your awards, detailing the terms and
conditions, after they have been granted.

Sign-on Option and Restricted Stock Grant

        On your start date, you will receive a sign-on option grant to purchase
100,000 shares of the Company's common stock and a sign-on restricted stock
grant of 40,000 shares. The exercise price of the option grants is based on the
average of the high and low price of the stock on the date of grant, which will
be your start date with the Company. The options will vest equally (1/3 on each
anniversary of the grant date) over a three (3) year period commencing
immediately following your start date and the restricted shares cliff-vest on
the third anniversary of your start date. You will receive more information on
your awards, detailing the terms and conditions, immediately following your
start date.

Flexible Perquisite Program

        You will also be eligible to participate in the Flexible Perquisite
Plan, which allows for an annual sum paid in quarterly installments that can be
used at the discretion of the participant to apply to various expenses. Your
eligibility will begin with the first full quarter after your start date.
Allowances are set at 10% of base annual salary, capped at $70,000 annually,
less applicable taxes. Examples of expenses covered under this plan are car
leases, car payments or auto insurance, financial and estate planning, club
memberships, executive physicals and income tax preparation.

Benefits

        You will also be entitled to all employee benefits that Tyco customarily
makes available to employees in positions comparable to yours. Specifically, you
will be eligible to participate in the following:

•Tyco Retirement Savings and Investment Plan—This 401(k) plan provides for
retirement savings through employee contributions and a five-to-one company
matching contribution on the first one percent of your employee contribution.
Approximately 30 days following your date of hire, you will be automatically
enrolled in this plan at a pretax contribution rate of 2% of your eligible
compensation. You will have the opportunity to make changes within your first
30 days of employment if you decide

--------------------------------------------------------------------------------



you would like to increase or decrease your automatic enrollment pretax
contribution rate. Additionally, catch up contributions are allowed for
participants who qualify; however, Tyco does not match these. You will be
receiving an enrollment kit shortly where you can learn more about the features
of this plan.

•Tyco Medical and/or Dental plans on a contributory basis 31 days after your
employment start date. Benefit programs are reviewed annually and changes in
plan design and/or employee contributions are the norm and communicated in
advance of any changes. A benefits packet, which includes specific information
about these benefits and others, will be forwarded to you.

•Tyco Supplemental Savings and Retirement Plan—In addition to the 401(k) plan,
Tyco also offers you another opportunity to save money on a tax-deferred basis.
This plan is the unfunded, non-qualified counterpart to the 401(k) plan, and
allows you to defer up to 50% of your base salary. To participate in this plan
for 2005, you must enroll within 30 days of your date of hire. Your
contributions to the plan will start as soon as administratively practicable
following your enrollment. Due to new rules governing non-qualified deferred
compensation plans, the SSRP will only provide participants the opportunity to
defer all or a portion of their bonus if such deferral election is made prior to
the start of the plan year, or for 2005, prior to March 15, 2005 for new hires.
If you participate in this plan, you will receive company contributions based on
your deferred base salary and bonus at the same five-to-one matching rate you
would be eligible to receive under the 401(k) plan, thereby providing you with
the full company contribution between both plans. If you choose not to
participate, you will still receive company contributions to this plan on any
cash compensation (i.e., base and bonus) during the year that exceeds the IRS
section 401(a)(17) limit ($210,000 in 2005). The investment options available
under the SSRP are a subset of those that are available under the RSIP.

•Supplemental Executive Benefits—As an Executive Officer of the Company, you
will be eligible for the following supplemental insurance benefits:
(Participation is contingent upon individual insurability determinations.)

•Variable Universal Life Insurance

This program is designed to provide a permanent life insurance policy with cash
value to each of our officers, with a death benefit of 2X base salary. Premiums
are paid by the Company (and grossed up for income taxes, as applicable) while
you are actively employed as an officer. You direct investment of the cash value
portion under the policy, within a list of funds offered by the insurer. The
policy is individually owned and therefore fully portable.

•Long Term Disability

This policy is designed to increase the monthly disability income protection for
each officer, from a maximum $10,000 per month (under the current Tyco Long-Term
Disability program) to a total maximum of $35,000 of monthly disability benefit
available to age 65, with cost of living increases included in the coverage.
Under the current program, $20,000 of monthly coverage is portable. Premium
payments are taxable income to you, but will be grossed up by Tyco. Disability
is defined as inability to perform your own occupation, and includes mental and
nervous disabilities.

2

--------------------------------------------------------------------------------



•Long Term Care

Each officer and his/her spouse will be covered for life for assisted living
expenses provided by a licensed health care professional at the rate of $250
daily or $7,500 per month. Coverage is individually owned and therefore fully
portable. Under the current program, premium payments and benefit proceeds are
tax-exempt.

•Tyco International (US) Inc. Severance Plan for U.S. Officers and Executives
("Severance Plan")—In the event of an involuntary termination of your employment
(other than for Cause, as defined in the Severance Plan as then in effect), you
will receive the benefits provided under the terms of the Severance Plan, which
currently include two years base, target bonus, and continued medical and
12 months continued option vesting and option exercise period (but not beyond
the option expiration date). All severance benefit eligibility is contingent
upon execution of a general release in favor of Tyco, a one-year
non-competition, a two-year non-solicitation and ongoing confidentiality and
non-disparagement covenants. Unvested restricted stock and restricted stock
units are forfeited on termination; provided, however that your sign-on
restricted stock will fully vest in the event of involuntary termination of
employment, other than for Cause.

•Tyco International (US) Inc. Change in Control Severance Plan for certain U.S.
Officers and Executives ("CIC Plan")—In the event of an involuntary termination
(or resignation for Good Reason, as defined in the Plan) in connection with a
Change in Control and occurring within 60 days before or two years after a
Change in Control (or upon resignation within 90 days following a "good reason"
event) you will be eligible for such benefits as may be provided under the terms
of the CIC Plan, in lieu of Severance Plan benefits referred to in the
immediately preceding paragraph. CIC Plan benefits currently include 2.99 times
salary and target bonus, with continued medical coverage during such period;
accelerated option and restricted share vesting; and the full remaining option
exercise term, all subject to release of claims, non-competition,
confidentiality, non-solicitation and non-disparagement provisions. Benefits
payable to you under the CIC Plan may be reduced as necessary to avoid IRS
excise taxes if the after tax benefit to you is greater than it would have been
had you received an unreduced amount, but no gross up is provided under the CIC
Plan.

•Severance Plan and CIC Plan Changes. In the event that, after the date hereof,
the Company amends the terms of the Severance Plan or the CIC Plan for other
senior officers of the Company, you shall be subject to the same terms and
conditions and eligible for the same benefits as other similarly situated
executives under such plan(s).

•Vacation—You will be eligible for four (4) weeks of vacation per year.

Conditions of Employment

        Your employment will be conditioned upon your execution of and ongoing
compliance with the Company's Confidentiality and Development Agreement and the
Company's Guide to Ethical Conduct that are enclosed; and any other applicable
Company policies. A W-4 and a direct deposit application are also enclosed.
Please return these forms along with one original signed copy of this letter to:
Nicholas Brecker, Director, Executive Compensation, Tyco International
(US) Inc., 9 Roszel Road, Princeton, NJ 08540, as soon as possible.

        Non-Competition:    Because you will be performing services for the
Company of such a unique and irreplaceable nature, your performance of such
services to a competing business would result in irreparable harm to the
Company. Accordingly, by accepting this employment offer, you agree that during
your employment and for the one year period thereafter, you will not, directly
or indirectly, own, manage, operate, control, or provide services to or be
employed by any person or entity engaged in any business of the same type as any
business in which the Company or any of its subsidiaries or affiliates is
engaged (or have proposed to be engaged) on the date of termination. It is
understood, however, that ownership of one percent of the total shares of all
classes of stock outstanding of any publicly held entity engaged in such
business and rendering of services to charitable organizations, as such term is
defined in Section 501(c) of the Code, shall not be considered to violate this
non-competition provision.

3

--------------------------------------------------------------------------------



        Non-Solicitation:    By your acceptance of this employment offer, you
also agree that during your employment with the Company and for the two year
period thereafter, you will not, directly or indirectly, on your own behalf or
on behalf of another, solicit, aid or induce any managerial level employee of
the Company or any of its subsidiaries or affiliates to leave such employment in
order to accept employment with or render services to another person or entity
or solicit, aid or induce any customer of the Company or any of its subsidiaries
or affiliates to purchase goods or services then sold by the Company or any of
its subsidiaries or affiliates from another person or entity (or assist or aid
any other persons or entity in identifying or soliciting any such customer).

        Other Conditions:    In addition, the conditions of this letter are
contingent upon the following:

1.Successful completion of a drug test. You will be contacted to set up an
appointment at a collection site convenient to you. The Company shall maintain
the confidentiality of the results of the drug testing.

2.Documentation of your identity and unrestricted legal authority to work in the
United States. You will be required to complete the employee portion of the
enclosed I-9 documentation as well as other documents within 3 business days of
your hire date to satisfy those requirements. Please note that this is a legal
requirement under federal immigration laws.

        Chris, I am excited about the prospect of your joining the Tyco
leadership team and I look forward to the opportunity to work with you.

        Please sign below to signify your acceptance of our offer of employment
and its terms. Should you have any questions with regard to any of the items
indicated above, please call me.

Sincerely,

/s/ Edward D. Breen

Edward D. Breen
Chairman and Chief Executive Officer
Tyco International Ltd.

ACCEPTED:


 
 
  /s/ Christopher J. Coughlin   2/14/2005

--------------------------------------------------------------------------------

Christopher J. Coughlin   Date

Employees have the right to terminate their employment at any time with or
without cause or notice, and the Company reserves for itself an equal right. We
both agree that any dispute arising with respect to your employment, the
termination of that employment, or a breach of any covenant of good faith and
fair dealing related to your employment, shall be settled exclusively through
arbitration. This document sets forth the entire agreement with respect to your
employment. The terms of this offer may only be changed by written agreement,
although the Company may from time to time, in its sole discretion, adjust the
salaries and benefits paid to you and its other employees.

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

